       Case 1:15-cv-00621-SKO Document 10 Filed 05/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    FRANK LEE DEARWESTER,                           Case No. 1:15-cv-00621-SKO (PC)

12                       Plaintiff,                   ORDER DENYING MOTION FOR RELIEF
                                                      FROM FILING FEE UNDER 28 U.S.C.
13           v.                                       § 1915

14    CALIFORNIA DEPARTMENT OF                        (Doc. 9)
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff Frank Lee Dearwester is a state prisoner proceeding in forma pauperis. On June

19   9, 2015, the Court dismissed this action as duplicative. (Doc. 8.) On May 8, 2020, Plaintiff filed a

20   motion requesting relief from the filing fee payments required by 28 U.S.C. § 1915(b). (Doc. 9.)

21          Plaintiff’s motion is identical to a motion he filed in Dearwester v. California Department

22   of Corrections and Rehabilitation, No. 1:15-cv-00354-SKO (E.D. Cal.) (Doc. 19). As the Court

23   explained in denying the latter motion, the filing fee is mandatory for plaintiffs proceeding in

24   forma pauperis; the Court does not have the discretion to waive it. See 28 U.S.C. § 1915(b); see

25   also Soares v. Paramo, No. 3:13-cv-02971-BTM-RBB, 2018 WL 5962728, at *2 (S.D. Cal.

26   2018); Cartwright v. Sparks, No. 1:94-cv-06044-AWI, 2012 WL 394175, at *1 (E.D. Cal. 2012);

27   Adams v. Maricopa Cty. Sheriff's Office, No. 2:10-cv-01558-PHX-RCB, 2010 WL 4269528, at

28   *1-2 (D. Ariz. 2010). In addition, the Supreme Court has held that plaintiffs must make the filing-
       Case 1:15-cv-00621-SKO Document 10 Filed 05/11/20 Page 2 of 2


 1   fee payments in a case simultaneously, not sequentially, with such payments in earlier-filed cases.

 2   Bruce v. Samuels, 136 S. Ct. 627, 631-32 (2016). Accordingly, the Court DENIES Plaintiff’s

 3   motion.

 4
     IT IS SO ORDERED.
 5

 6   Dated:    May 11, 2020                                      /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      2
